          Case 3:20-cv-01228-AJB Document 2 Filed 05/13/21 PageID.13 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   RAFAEL MACIAS-VASQUEZ,                          Case No.: 19-cr-432-AJB
                          Petitioner,
12
                                                     ORDER DENYING PETITIONER’S
     v.
13                                                   MOTION TO VACATE, SET ASIDE,
     UNITED STATES OF AMERICA,                       OR CORRECT SENTENCE
14
                          Respondent.                PURSUANT TO 28 U.S.C. § 2255
15
                                                     (Doc. No. 44)
16
17
18          Petitioner Rafael Macias-Vasquez moves under 28 U.S.C. § 2255 (“Section 2255”)
19   to Vacate, Set Aside, or Correct his Sentence on the basis of ineffective assistance of
20   counsel. (Doc. No. 44.) The United States opposed the motion. (Doc. No. 52.) For the
21   reasons discussed below, the Court DENIES the Section 2255 motion.
22   I.     BACKGROUND
23           On February 7, 2019, Petitioner waived Indictment and the United States filed an
24   Information charging Petitioner with importation of methamphetamine, in violation of 21
25   U.S.C. §§ 952, 960. (Doc. No. 11.) On December 17, 2019, Petitioner pleaded guilty to the
26   single-count Information. (Doc. No. 36.) An interpreter was present during the December
27   17, 2019 plea colloquy. (See Doc. No. 52, Exh. 1.) During that plea hearing, Petitioner was
28   represented by his attorney, Mr. Frederick M. Carroll. Petitioner confirmed that his plea
                                                 1
                                                                                     19-cr-432-AJB
           Case 3:20-cv-01228-AJB Document 2 Filed 05/13/21 PageID.14 Page 2 of 6



 1   agreement was translated into Spanish for him, and that he understood the plea agreement.
 2   (Id.) On March 9, 2020, the Court sentenced Petitioner to 46 months in custody. (Doc. No.
 3   43.) On June 30, 2020, Defendant filed a motion requesting habeas relief pursuant to 28
 4   U.S.C. § 2255. (Doc. No. 52.) On September 30, 2020, the United States moved the Court
 5   for an order waiving the attorney-client privilege as to all matters and facts presented in
 6   Petitioner’s Section 2255 motion. (Doc. No. 49.) The Court ordered that on or before
 7   November 1, 2020, Petitioner must respond in writing as to whether he desired to pursue
 8   his Section 2255 motion, or whether he desired to abandon the claim in order to avoid the
 9   privilege waiver. (Doc. No. 50.) The Court noted that if Petitioner did not respond by
10   November 1, 2020, the Court would deem all communications between Petitioner and his
11   former counsel waived. (Id.) Petitioner did not respond by the deadline, and accordingly
12   waived his attorney-client privilege. The Court also ordered that the United States respond
13   to the Section 2255 motion by January 1, 2021, and that Petitioner be permitted to file a
14   reply by February 1, 2021. The United States filed an opposition on December 21, 2020,
15   but Petitioner did not reply. This order follows.
16   II.     LEGAL STANDARD
17           Under Section 2255, a petitioner is entitled to relief if the sentence (1) was imposed
18   in violation of the Constitution or the laws of the United States, (2) was given by a court
19   without jurisdiction to do so, (3) was in excess of the maximum sentence authorized by
20   law, or (4) is otherwise subject to collateral attack. 28 U.S.C. § 2255; United States v.
21   Speelman, 431 F.3d 1226, 1230 n.2 (9th Cir. 2005). Here, Petitioner alleges his sentence
22   was imposed in violation of his Sixth Amendment right to effective assistance of counsel.
23   Strickland v. Washington, 466 U.S. 668, 688 (1984); United States v. Alferahin, 433 F.3d
24   1148, 1160–61 (9th Cir. 2006).
25   III.    DISCUSSION
26           Petitioner alleges his counsel was ineffective due to (1) a language barrier that
27   caused Petitioner to not understand the nature of the charge and the consequences of his
28   plea, and (2) Counsel’s failure to communicate mitigating factors to the Court. (Doc. No.
                                                2
                                                                                       19-cr-432-AJB
        Case 3:20-cv-01228-AJB Document 2 Filed 05/13/21 PageID.15 Page 3 of 6



 1   44.) The Court addresses both arguments below.
 2         A.     Ineffective Assistance of Counsel
 3         The Supreme Court has held “that the two-part Strickland v. Washington test applies
 4   to challenges to guilty pleas based on ineffective assistance of counsel.” Hill v. Lockhart,
 5   474 U.S. 52, 58–59 (1985). In a claim of ineffective assistance of counsel, the petitioner
 6   must meet the Strickland test by showing that (1) under an objective standard, “counsel’s
 7   assistance was not within the range of competence demanded of counsel in criminal cases”
 8   and (2) the petitioner suffered actual prejudice because of this incompetence. See Lambert
 9   v. Blodgett, 393 F.3d 943, 979–80 (9th Cir. 2004). “Unless a defendant makes both
10   showings, it cannot be said that the conviction . . . resulted from a breakdown in the
11   adversary process that renders the result unreliable.” Strickland, 466 U.S. at 687.
12         With respect to the first factor, “[w]hen a convicted defendant complains of the
13   ineffectiveness of counsel’s assistance, the defendant must show that counsel’s
14   representation fell below an objective standard of reasonableness.” Strickland, 466 U.S. at
15   687–88. This involves proving “that counsel’s performance was deficient,” by “showing
16   that counsel made errors so serious that counsel was not functioning as the ‘counsel’
17   guaranteed the defendant by the Sixth Amendment.” Strickland, 466 U.S. at 687; see also
18   Iaea v. Sunnn, 800 F.2d 861, 864 (9th Cir. 1986) (citing Strickland).
19         As to the second factor, “in order to satisfy the ‘prejudice’ requirement, the
20   defendant must show that there is a reasonable probability that, but for counsel’s errors, he
21   would not have pleaded guilty and would have insisted on going to trial.” Hill, 474 U.S. at
22   58–59. “The purpose of the Sixth Amendment guarantee of counsel is to ensure that a
23   defendant has the assistance necessary to justify reliance on the outcome of the
24   proceeding.” Strickland, 466 U.S. at 691–92. “A convicted defendant making a claim of
25   ineffective assistance must identify the acts or omissions of counsel that are alleged not to
26   have been the result of reasonable professional judgment.” Id. at 690. Then, the court
27   evaluates “whether, in light of all the circumstances, the identified acts or omissions were
28   outside the wide range of professionally competent assistance.” Id.
                                                 3
                                                                                      19-cr-432-AJB
        Case 3:20-cv-01228-AJB Document 2 Filed 05/13/21 PageID.16 Page 4 of 6



 1                1.     Petitioner’s Argument That He Did Not Understand the Nature of
 2                The Charge and the Consequences of His Plea
 3         Petitioner’s first basis in arguing ineffective assistance of counsel is that due to a
 4   “language barrier,” and “lack of knowledge,” Petitioner did not appreciate the nature and
 5   consequences of his guilty plea. (Doc. No. 44 at 6.) In particular, Petitioner states he was
 6   “under the impression” that his sentence would be lower, and he would be able to serve
 7   time under home confinement due to his age and underlying medical conditions. (Id.) The
 8   United States responds by pointing out that Petitioner offers no support or evidence for this
 9   claim. The Court agrees with the United States.
10         Contrary to Petitioner’s contention that he did not appreciate the nature or
11   consequences of his plea, the record is abundant with evidence that Petitioner fully
12   understood his plea, and the possible consequences. First, in the Plea Agreement, (Doc.
13   No. 36), Petitioner indicated that he understood the possible consequences of the crime to
14   which he was pleading guilty, including that the crime carried a mandatory minimum of
15   ten years in prison. (Id. at 4.) Petitioner also affixed his initials to each page of the Plea
16   Agreement, signed the last page, and attested that he understood the charges and the
17   consequences of the plea. (Id.)
18         Secondly, at the change of plea hearing before Magistrate Judge Michael S. Berg,
19   Judge Berg, with an interpreter present, confirmed that Petitioner initialed and signed each
20   page of the Plea Agreement. (Doc. No. 52-1 at 5–6.) Petitioner also represented at the
21   hearing that the Plea Agreement was “translated . . . into Spanish.” (Id.) Judge Berg also
22   proceeded through a comprehensive and thorough Rule 11 colloquy to ensure that
23   Petitioner was competent to enter the plea, understood the rights he was waiving, and
24   understood the immigration implications of entering a guilty plea. (Id.)
25         Third, Petitioner’s former counsel, Mr. Carroll submitted a declaration, explaining
26   that throughout the course of his representation of Petitioner, counsel routinely met with
27   Petitioner, including before each court appearance. Counsel states that “[d]uring each of
28   these meetings, I was assisted by a Spanish language interpreter.” (Doc. No. 52-3 at 3.)
                                                4
                                                                                       19-cr-432-AJB
        Case 3:20-cv-01228-AJB Document 2 Filed 05/13/21 PageID.17 Page 5 of 6



 1   Moreover, counsel also affirmed that before Petitioner pleaded guilty, counsel “personally
 2   reviewed the Plea Agreement with Mr. Macias Vasquez. During this meeting, I was
 3   assisted by a Spanish language interpreter.” (Doc. No. 52-3 at 3.)
 4          Petitioner has not provided any evidence or further argument to rebut any of these
 5   facts. Under the first Strickland prong, counsel’s assistance was well within the range of
 6   competence demanded of counsel in criminal cases. There is no evidence otherwise. As
 7   such, the Court need not reach the second Strickland prong. The Court concludes that this
 8   ground does not constitute an adequate basis to find ineffective assistance of counsel.
 9                 2.     Petitioner’s Argument That Counsel Did Not Effectively
10                 Communicate to the Court Petitioner’s Medical Condition and
11                 Vulnerability to COVID-19
12          Petitioner’s second claim for relief fares no better. In Petitioner’s second argument
13   alleging ineffective assistance of counsel, Petitioner argues that his former attorney did not
14   inform the Court of Petitioner’s medical condition, and vulnerability to COVID-19. (Doc.
15   No. 44 at 6.) First, as the United States persuasively argues, Petitioner was sentenced on
16   March 9, 2020, a time at which the impact of COVID-19 was not fully known within the
17   United States. (Doc. No. 52 at 8.) Thus, it would be unreasonable to require counsel to
18   argue that Petitioner was at a high risk for contracting COVID-19 before the impact of the
19   virus on the United States was fully understood.
20          Second, Petitioner’s claim that counsel failed to bring Petitioner’s medical
21   conditions to the Court’s attention is belied by the record. Indeed, in Petitioner’s sentencing
22   memorandum, (Doc. No. 41), counsel cited to Petitioner’s medical condition and gambling
23   addiction to argue for a 24-month sentence. Furthermore, counsel again addressed
24   Petitioner’s medical condition before the Court at the March 9, 2020 sentencing hearing.
25   (Doc. No. 48.)
26          Because Petitioner has failed to establish that counsel’s conduct was deficient under
27   the first Strickland prong, the Court will not address the second Strickland prong. This
28   claim for relief thus fails.
                                                   5
                                                                                        19-cr-432-AJB
        Case 3:20-cv-01228-AJB Document 2 Filed 05/13/21 PageID.18 Page 6 of 6



 1   IV.   CONCLUSION
 2         For the foregoing reasons, Petitioner’s motion is DENIED. Because the record
 3   refutes Petitioner’s allegations and otherwise precludes habeas relief, Petitioner’s motion
 4   is DENIED without an evidentiary hearing. Finally, the Court denies Petitioner a
 5   certificate of appealability. A petitioner is required to obtain a certificate of appealability
 6   in order to appeal a decision denying a motion under 28 U.S.C. § 2255. A court may issue
 7   a certificate of appealability where the petitioner has made a “substantial showing of the
 8   denial of a constitutional right,” and reasonable jurists could debate whether the motion
 9   should have been resolved differently, or that the issues presented deserve encouragement
10   to proceed further. See Miller-El v. Cockrell, 537 U.S. 322, 335 (2003). This Court finds
11   that Petitioner has not made the necessary showing. A certificate of appealability is
12   therefore DENIED.
13
14         IT IS SO ORDERED.
15   Dated: May 12, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   6
                                                                                        19-cr-432-AJB
